Title: Antoine Marie Cerisier to John Adams: A Translation, 18 August 1782
From: Cerisier, Antoine Marie
To: Adams, John



Amsterdam, 18 August 1782
Excellency

I had the honor of a visit from Mr. Sarsfield here. He spoke to me about a manuscript that he sent to you, and he seemed to want me to see a copy of it also. He deferred giving me a copy until after his trip, which, he said, he was only making to put final touches on this work. I doubt that he had the least bit of difficulty in getting it for me for a few days while he was at The Hague. There are some things in it that I would like to look at closely. If you have no objections, send it to me by way of Mr. Guild. I will soon be plunging into the great subject of general pacification. I saw your thoughts in the Courier du Bas-Rhin and the Gazette de Leyde, to which I could add my own. I would really like to have a copy of the commercial treaty as it stands now. I ask you to be persuaded of my entire devotion and deep veneration, with which I have the honor to be, your very humble and very obedient servant

A M. Cerisier


If you need to write to me confidentially, please use this address, at Mr. Lainé, watchmaker, opposite the mint tower, to be delivered to Mr. Robert.

